DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/248,975 for a RETAINING DEVICE FOR AN EXTERIOR ADD-ON PART OF A MOTOR VEHICLE, filed on 2/16/2021.  Claims 1-23 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the leg spring must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, 11, 12, 16, 18, 19, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courbon (U.S. Pat. 7,445,191).
Regarding claim 1, Courbon teaches a retaining device for an exterior add-on part of a motor vehicle comprising: a base part mountable to an exterior on the motor vehicle; a connecting element 















[AltContent: textbox (connecting element)][AltContent: arrow][AltContent: textbox (base part)]
    PNG
    media_image1.png
    835
    637
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: textbox (1st spring device)]
[AltContent: arrow]
[AltContent: textbox (1st pivoting device)][AltContent: arrow]



[AltContent: arrow]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (retaining element)][AltContent: textbox (2nd spring device)]


[AltContent: textbox (2nd pivoting device)]


Regarding claim 5, Courbon teaches the device of claim 1, wherein the first spring device and the second spring device each comprise a compression spring, the spring forces of which run along the respective pivot axes.
Although claim 7 contains purely functional limitations, it is nonetheless rejected because Courbon teaches the device of claim 1, wherein in addition to the exterior add-on part, at least one further exterior add-on part can be received by the retaining element (items can be placed on the top surface of the retaining element).

Regarding claim 11, Courbon teaches the device of claim 1, wherein the retaining element has a channel which can receive at least one of: a data line, an energy line for a data connection, and an energy connection of the exterior add-on part.
Regarding claim 12, Courbon teaches a system (see figure above) with a retaining device for an exterior add-on part of a motor vehicle comprising: a base part mountable to an exterior on the motor vehicle; a connecting element mounted to the base part with a first pivoting device wherein the connecting element can be pivoted relative to the base part about a first pivot axis between a working position and at least one protection position; a first spring device, via the spring force of which the connecting element can be returned from the at least one protection position into the working position, a retaining element mounted on the connecting element with a second pivoting device having a second spring device wherein the retaining device is pivotable about a second pivot axis, which is spaced apart from the first pivot axis and parallel thereto, between the working position and the at least one protection position; and wherein the retaining element can be returned from the at least one protection position into the working position with the second spring device.
Regarding claim 16, Courbon teaches the system of claim 12, wherein the first spring device and the second spring device each comprise a compression spring, the spring forces of which run along the respective pivot axes.
Although claim 18 contains purely functional limitations, it is nonetheless rejected because Courbon teaches the system of claim 12, wherein in addition to the exterior add-on part, at least one 
Although claim 19 contains purely functional limitations, it is nonetheless rejected because Courbon teaches the system of claim 18, wherein the further exterior add-on part is one of: a camera device, an antenna, a positioning light, a direction indicator light, a heating element, and a cleaning device.
Regarding claim 22, Courbon teaches the system of claim 12, wherein the retaining element has a channel which can receive at least one of: a data line, an energy line for a data connection, and an energy connection of the exterior add-on part.
Regarding claim 23, Courbon teaches a motor vehicle (see figure above) having a retaining device comprising: a base part mountable to an exterior on the motor vehicle; a connecting element mounted to the base part with a first pivoting device wherein the connecting element can be pivoted relative to the base part about a first pivot axis between a working position and at least one protection position; a first spring device, via the spring force of which the connecting element can be returned from the at least one protection position into the working position, a retaining element mounted on the connecting element with a second pivoting device having a second spring device wherein the retaining device is pivotable about a second pivot axis, which is spaced apart from the first pivot axis and parallel thereto, between the working position and the at least one protection position; and wherein the retaining element can be returned from the at least one protection position into the working position with the second spring device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courbon (U.S. Pat. 7,445,191) in view of Henion et al. (U.S. Pat. 10,155,484).
Regarding claims 3 and 14, Courbon teaches the device and system of claims 1 and 12, wherein the exterior add-on part is a camera device to be held on the base part via the connecting element.  Henion, however, teaches an exterior add-on part that is a camera device (22) to be held on the base part via the connecting element in order to view objects around the vehicle.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to construct the exterior add-on part having a camera device to be held on the base part via the connecting element since the mirror assembly is capable of supporting a camera device and the use of a camera device to view objects or hazards around a vehicle is commonplace.
Allowable Subject Matter
Claims 2, 4, 6, 9, 10, 13, 15, 17, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 10921166 (external bracket); US Pat 2020/0408238 (spring joint).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	March 11, 2022